TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-11-00182-CR



                                      Melvin Avina, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT
      NO. D-1-DC-09-300140, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                              MEMORANDUM OPINION


                Appellant Melvin Avina seeks to appeal a judgment of conviction for aggravated

robbery. The trial court has certified that this is a plea bargain case and Avina has no right of appeal.

The appeal is dismissed. See Tex. R. App. P. 25.2(a)(2), (d).



                                                ___________________________________________

                                                Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: June 9, 2011

Do Not Publish